                Case 2:20-mj-00324-MLP Document 17 Filed 07/17/20 Page 1 of 3




 1                                    CHIEF MAGISTRATE JUDGE BRIAN A. TSUCHIDA
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      )   No. MJ20-324
 8                                                  )
                       Plaintiff,                   )
 9                                                  )   UNOPPOSED MOTION TO REOPEN
                  v.                                )   DETENTION HEARING
10                                                  )
     DEVINARE ANTWAN PARKER,                        )
11                                                  )   Noted for: July 17, 2020
                       Defendant.                   )
12                                                  )
13            Devinare Parker, through counsel, moves to reopen the detention hearing in this

14   case. At his detention hearing, he will argue for release on an appearance bond that

15   imposes conditions including that he live with his mother and stepfather in Elgin, South

16   Carolina.

17            Changed circumstances warrant reopening Mr. Parker’s detention hearing. At his

18   initial appearance, Mr. Parker stipulated to detention, counsel made no argument for

19   release, and Mr. Parker was not interviewed by an officer from the Pretrial Services

20   Office. Since that hearing, Mr. Parker and his mother have been interviewed by Pretrial

21   Services Officer Jamie Halvorson and counsel has a release plan to submit to the Court.

22            He therefore moves for a hearing at which he may argue for release on an

23   appearance bond with appropriate conditions.

24   I.       Procedural History

25            On June 8, 2020, Mr. Parker was arrested and charged by Complaint with one

26   count of unlawful possession of a destructive device in violation of 26 U.S.C.

                                                                   FEDERAL PUBLIC DEFENDER
          MOTION TO REOPEN DETENTION HEARING                          1601 Fifth Avenue, Suite 700
          (United States v. Parker, MJ20-324) - 1                       Seattle, Washington 98101
                                                                                   (206) 553-1100
              Case 2:20-mj-00324-MLP Document 17 Filed 07/17/20 Page 2 of 3




 1   §§ 5861(d) and 5845(a)(8). Dkts. 7, 1. At his initial appearance and detention hearing
 2   that same day, Mr. Parker stipulated to detention and was ordered detained. Dkt. 8. The
 3   government subsequently moved to extend the indictment deadline, which this Court
 4   granted over the undersigned counsel’s objection. See Dkts. 10, 12, 16. The time for
 5   seeking an indictment has been extended to August 31, 2020. Dkt. 18. To date,
 6   Mr. Parker remains in custody at FDC SeaTac.
 7   II.    Pretrial Services Investigation
 8          Pretrial Services telephonically interviewed Mr. Parker on July 17, 2020, with
 9   counsel present. Defense counsel has also provided Pretrial Services with information
10   necessary to verify Mr. Parker’s proposed release plan.
11   III.   Motion to Reopen Detention Hearing
12          The Bail Reform Act expressly contemplates the review and reassessment of
13   release and detention decisions in light of new information. With respect to defendants
14   who have been detained, the Act states:
15          The hearing may be reopened, before or after a determination of the
16          judicial officer, at any time before trial if the judicial officer finds that
            information exists that was not known to the movant at the time of the
17          hearing and that has a material bearing on the issue of whether there are
            conditions of release that will reasonable assure the appearance of such
18
            person as required and the safety of any other person and the community.
19   18 U.S.C. § 3142(f).
20          At the time of Mr. Parker’s initial hearing, he stipulated to detention. Thus, no
21   hearing was conducted. Mr. Parker was brought over to the federal courthouse by ATF
22   agents late in the day, and no Pretrial Services interview was conducted. Almost no
23   information was known about Mr. Parker at the time of his initial appearance and
24   nothing was presented to the Court on the issue of detention or release.
25          Since that time, defense counsel has learned more information about Mr. Parker,
26   his ties to the community, and his history and characteristics, and has developed a

                                                                 FEDERAL PUBLIC DEFENDER
       MOTION TO REOPEN DETENTION HEARING                           1601 Fifth Avenue, Suite 700
       (United States v. Parker, MJ20-324) - 2                        Seattle, Washington 98101
                                                                                 (206) 553-1100
              Case 2:20-mj-00324-MLP Document 17 Filed 07/17/20 Page 3 of 3




 1   strong release plan. Mr. Parker consents to the hearing being conducted via
 2   videoconference. He understands that he will appear via video from the FDC, with
 3   counsel signing any appearance bond on his behalf.
 4          A copy of this motion was provided to Assistant United States Attorney Erin
 5   Becker for review prior to filing. The government will argue that Mr. Parker should be
 6   detained. However, the government does not object to the detention hearing being
 7   reopened.
 8   IV.    Conclusion
 9          Mr. Parker seeks an opportunity to be heard on the question of his custody
10   status. He respectfully requests that the Court reopen his detention hearing so that he
11   may argue for release on an appearance bond.
12          DATED this 17th day of July, 2020.
13                                               Respectfully submitted,
14                                               s/ Sara Brin
                                                 Assistant Federal Public Defender
15
                                                 Attorney for Devinare Parker
16
17
18
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       MOTION TO REOPEN DETENTION HEARING                           1601 Fifth Avenue, Suite 700
       (United States v. Parker, MJ20-324) - 3                        Seattle, Washington 98101
                                                                                 (206) 553-1100
